


110 HR 6356 IH: Universal

U.S. House of Representatives
2008-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6356
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2008
			Mr. Barton of Texas
			 (for himself and Mr. Stearns)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To reform the collection and distribution of universal
		  service support under the Communications Act of 1934.
	
	
		1.Short titleThis Act may be cited as the
			 Universal Service Reform,
			 Accountability, and Efficiency Act of 2008.
		2.Universal service
			 principles, supported services, contribution mechanism, and support
			(a)In
			 generalSection 254 of the Communications Act of 1934 (47 U.S.C.
			 254) is amended by striking subsections (b) through (e) and inserting the
			 following:
				
					(b)Universal Service
				PrinciplesThe Commission and
				the Joint Board shall base policies to advance the goal of universal service
				while reforming the universal service support and contribution mechanisms on
				all of the following principles:
						(1)AffordabilityVoice communications service shall be
				available to low-income households and households in high cost areas at rates
				that are affordable to such households.
						(2)EfficiencyUniversal
				service support and contribution mechanisms for the provision of services
				described in subsection (c) shall impose the lowest possible costs on
				telecommunications service subscribers and users.
						(3)Contribution and
				distribution requirementsNeither the provision of universal
				service support nor the contribution mechanisms for the provision of universal
				service shall favor any particular provider of voice communications service or
				any particular technology used to provide voice communications service.
						(4)TransparencyThe
				rules governing both the provision of and contribution to universal service
				support shall—
							(A)be clear and
				enforceable; and
							(B)clearly define,
				and require the annual measurement of, the goals and outcomes of universal
				service, including the performance measures developed under section 4 of the
				Universal Service Reform, Accountability, and
				Efficiency Act of 2008.
							(5)Consumer
				FocusedThe paramount goal of
				the universal service program shall be to support the availability of
				affordable voice communications service for consumers in low-income households
				and households in high cost areas throughout the United States, rather than to
				provide financial support to any new or existing carrier, service provider, or
				vendor.
						(6)Access to
				advanced telecommunications services for schools, libraries, and rural health
				care providersElementary and
				secondary schools, libraries, and rural health care providers should have
				access to advanced telecommunications and information services as described in
				subsection (h).
						(c)Definition of
				services supported
						(1)Voice
				communications service support
							(A)In
				generalExcept as provided in
				paragraph (2), universal service support is
				to be used solely to provide voice communications service to consumers in
				households in high cost areas throughout the United States and to consumers in
				low-income households.
							(B)DefinitionsFor
				purposes of this section, the following definitions apply:
								(i)High Cost
				areaThe Commission shall
				define the meaning of the term high cost area.
								(ii)Voice
				Communications ServiceThe
				term voice communications service includes any service using any
				technology that provides real-time interactive communications by voice
				utilizing the public switched telephone network, including IP-enabled voice
				service.
								(iii)IP-enabled
				voice serviceThe term
				IP-enabled voice service means the provision of real-time voice communications
				offered to the public, or such classes of users as to be effectively available
				to the public, transmitted through customer premises equipment using Internet
				protocol, or a successor protocol, with interconnection capability such that
				the service can originate traffic to, or terminate traffic from, the public
				switched telephone network.
								(2)Special
				servicesIn addition to the
				services supported under
				paragraph (1), the Commission may designate
				additional services to receive universal service support for use by schools,
				libraries, and health care providers in accordance with subsection (h).
						(d)Contributions
						(1)Basis for
				contributionsIn establishing under the principles set forth in
				subsection (b) the contribution mechanism for the support of universal service,
				the Commission shall evaluate its current contribution mechanism and consider
				alternative mechanisms. The Commission shall have the authority to select any
				contribution mechanism that is consistent with the principles set forth in
				subsection (b), but such mechanism—
							(A)shall be based
				exclusively upon the provision of voice communications service;
							(B)shall not assess
				broadband transmission or internet access services; and
							(C)shall include an exemption from universal
				service contributions for low-income households.
							(2)Cap on
				contributionsIn establishing
				under the principles set forth in subsection (b) the level for the contribution
				for the support of universal service, the Commission shall require that the
				total amount of universal service support for all universal service support
				mechanisms shall not exceed the total amount that was collected from all
				sources for all universal service support mechanisms in the last year prior to
				the date of enactment of the Universal
				Service Reform, Accountability, and Efficiency Act of 2008 and
				shall decline over time.
						(3)Anti-Deficiency
				Act compliance
							(A)In
				generalIn designing the contribution mechanism for the support
				of universal service, the Commission shall take such steps as are necessary to
				reform such contribution mechanism so that compliance with the requirements of
				section 3679 of the Revised Statutes (31 U.S.C. 1341; commonly known as the
				Anti-Deficiency Act) will not cause a disruption in the administration of
				universal service support.
							(B)Report to
				Congressional CommitteesThe Commission shall determine the
				earliest time that complying with such section will not cause a disruption in
				the administration of universal service support, and the Commission shall
				report that determination promptly to the Committee on Energy and Commerce of
				the House of Representatives and the Committee on Commerce, Science, and
				Transportation of the Senate.
							(e)Universal
				Service Support
						(1)In
				general
							(A)After the date specified in subparagraph
				(B), only an eligible telecommunications provider designated under section
				214(e), as such section is amended by the Universal Service Reform, Accountability, and Efficiency
				Act of 2008, shall be eligible to receive specific Federal
				universal service support for the provision of voice communications service in
				high cost areas.
							(B)The date specified in this subparagraph is
				the date on which the first set of auctions required under subsection (m) is
				completed.
							(2)Exception to
				universal service supportThe
				Commission shall develop a mechanism to prohibit the receipt of universal
				service support for the provision of voice communications services to consumers
				in households in high cost areas where the Commission determines, based on
				publicly available information, that a service area has a substantially high
				percentage of households with income at or above the 95th percentile of
				national household income levels or develops an equivalent
				measurement.
						.
			(b)Implementation of
			 Reform MeasuresSection
			 254(a) of such Act (47 U.S.C. 254(a)) is amended by adding at the end the
			 following new paragraph:
				
					(3)Procedures to
				Reform Universal Service Support SystemNotwithstanding paragraphs (1) and (2),
				within 9 months after the date of enactment of the
				Universal Service Reform, Accountability, and
				Efficiency Act of 2008, the Commission shall implement reform of
				the universal service system in accordance with this section, as amended by
				such Act, and section 4 of such Act. The Federal-State Joint Board may submit
				comments in any proceeding carried out by the Commission pursuant to this
				section.
					.
			(c)State universal
			 service programs not preempted
				(1)In
			 generalNothing in this Act, or in any of the amendments made by
			 this Act, shall preempt or be construed to preempt any State from adopting
			 laws, rules, or regulations to ensure that voice communications service, as
			 defined by section 254(c)(1)(B)(ii) of the Communications Act of 1934 (as
			 amended by
			 subsection (a) of this Act), are universally
			 available to all low-income households and households in high cost areas at
			 affordable rates, so long as such laws, rules, or regulations are consistent
			 with, and not in violation of, the principles established under the applicable
			 provisions of this Act and the amendments made by this Act.
				(2)States are
			 preempted from assessing interstate servicesNotwithstanding
			 paragraph (1), a State may not assess
			 interstate services, including interstate telecommunications services,
			 information services, or voice communications services, in order to fund a
			 State’s universal service program.
				3.Distribution mechanism
			 reform for high cost support
			(a)In
			 generalSection 254 of the
			 Communications Act of 1934 (47 U.S.C. 254) is further amended by adding at the
			 end the following:
				
					(m)Distribution
				mechanism for high cost support
						(1)Establishment of
				reverse auction design
							(A)In
				generalNot later than 9
				months after the date of enactment of the Universal Service Reform, Accountability, and Efficiency
				Act of 2008, the Commission shall develop, and shall promulgate
				regulations to implement, a reverse auction plan to be used to distribute
				universal service support for voice communications service in high cost areas,
				in which each auction winner shall have the privileges and obligations of a
				provider-of-last-resort, as determined by the Commission.
							(B)Auction design
				parametersIn carrying out the requirements of subparagraph (A),
				the Commission shall ensure that the auction design provides for—
								(i)the provision of
				quality voice communications service, as defined by the Commission by
				regulation prescribed after the date of enactment of the
				Universal Service Reform, Accountability, and
				Efficiency Act of 2008, consistent with clause (iv);
								(ii)cost-constraining
				benefits;
								(iii)competitive
				neutrality;
								(iv)technological
				neutrality;
								(v)incentives for
				providers of voice communications service to become more efficient;
								(vi)conducting the
				auctions at appropriately gauged intervals that take into account new
				information about changes in the marketplace, so that universal service support
				based on current technology does not become a barrier to entry for service
				providers using new technologies;
								(vii)in the first set
				of auctions, which shall be conducted not later than 15 months after the date
				of enactment of the Universal Service Reform,
				Accountability, and Efficiency Act of 2008, reserve prices that,
				in the aggregate, do not exceed the total amount of support for high cost areas
				provided in the year prior to the date of enactment of the
				Universal Service Reform, Accountability, and
				Efficiency Act of 2008 and which take into account that support
				shall not be provided to more than one entity per area;
								(viii)reserve prices
				for succeeding auctions (to be carried out periodically at the discretion of
				the Commission) that, in each service area, are no greater than the winning bid
				in the previous auction for each such service area; and
								(ix)avoiding, to the
				greatest extent practicable, conducting auctions in which only 1 firm
				participates.
								(C)Establishing
				reserve pricesIn any high cost area in which support is provided
				by a subsidy that is determined pursuant to this paragraph, the
				Commission—
								(i)shall ensure that
				the reserve price of the auction only takes into account the difference in the
				cost of providing voice communications service in a high cost area compared to
				a non-high cost area;
								(ii)shall take any
				action necessary to remove excessive support pursuant to the principle
				established in subsection (b)(2);
								(iii)shall only
				consider costs directly related to the provision of voice communications
				service; and
								(iv)shall not
				consider the costs associated with any of the following:
									(I)Artwork.
									(II)Cafeterias, lunch
				rooms, and vending facilities.
									(III)Patent
				rights.
									(IV)Government
				franchises.
									(V)Charitable
				contributions.
									(VI)Penalties or fines
				for violations of statutes.
									(VII)Membership fees
				and dues in social, political, service, recreational, or athletic clubs or
				organizations.
									(VIII)Lobbying or
				public relations.
									(IX)Performing
				personnel administration activities.
									(X)Legal
				services.
									(XI)Janitorial
				service, cleaning supplies, or guard service.
									(XII)Sewage or water
				utilities or services.
									(D)Service
				areas
								(i)In
				generalIn carrying out the
				requirements of
				subparagraph
				(A), the Commission, within 9 months after the date of
				enactment of the Universal Service Reform,
				Accountability, and Efficiency Act of 2008, shall define service
				areas at the smallest geographic level practicable based on a new study,
				conducted at the smallest geographic level practicable, of those high cost
				areas throughout the United States that require universal service support to
				comply with the principles of universal service in subsection (b). The
				Commission shall not define service areas based on study areas in existence as
				of the date of enactment of the Universal
				Service Reform, Accountability, and Efficiency Act of
				2008.
								(ii)Subsequent
				auctions
									(I)Re-evaluation of
				need for universal service supportIn advance of each subsequent
				auction of a service area, the Commission shall evaluate whether such service
				area still meets the criteria under clause (i) to determine whether universal
				service support should be provided.
									(II)ProhibitionThe
				Commission shall not provide support in a subsequent auction to a service area
				in which, in the absence of a subsidized provider-of-last-resort, consumers
				would have access to affordable voice communications service by 1 or more
				unsubsidized providers.
									(III)VouchersThe
				Commission shall have the authority to issue vouchers to consumers if needed to
				complete the transition away from subsidizing a provider-of-last-resort.
									(E)Characteristics
				of Auctioned Authority
								(i)In
				generalBefore conducting each auction, the Commission shall
				prescribe the obligations and privileges of the winner of each auction as the
				provider-of-last-resort for each service area (defined pursuant to paragraph
				(1)(D)(i)). In prescribing such obligations and privileges, the Commission
				shall describe the minimum quality of voice communications service to be
				provided (as defined by the Commission pursuant to paragraph (1)(B)(i)) and
				shall take into consideration the principles of universal service in subsection
				(b).
								(ii)Bonding
				requirementThe Commission
				shall require all auction winners to be bonded (or to provide other assurance
				as deemed appropriate by the Commission) prior to being designated as the
				eligible telecommunications provider for a service area to ensure that such
				provider complies with the obligations established under clause (i) for the
				period covered by the auction.
								(iii)State
				PreemptionAny eligible telecommunications carrier that is
				designated as the carrier-of-last-resort by a State and that does not win an
				auction for a service area shall be released from all obligations imposed as a
				carrier-of-last-resort by such State.
								(2)Duplicate
				subsidies prohibitedThe
				Commission shall designate only 1 eligible telecommunications provider per
				service area to receive universal service support for providing the services
				described in subsection
				(c)(1).
						.
			(b)Conforming
			 amendments
				(1)Eligible
			 Telecommunications providers
					(A)In
			 generalSection 214 of the Communications Act of 1934 (47 U.S.C.
			 214(e)) is amended by striking subsection (e) and inserting the following new
			 subsection:
						
							(e)Universal
				service support via eligible telecommunications providersThe Commission shall deem the winner of an
				auction under section 254(m)(1)(A) as the eligible telecommunications provider
				for a service area, defined in accordance with section 254(m)(1)(C). Such
				provider shall, throughout the service area for which the designation is
				received—
								(1)offer the voice
				communications service that is supported by Federal universal service support
				mechanisms under section 254(c)(1), either using its own facilities or a
				combination of its own facilities and resale of another provider’s
				services;
								(2)meet or exceed the
				service quality standards developed by the Commission pursuant to section
				254(m)(1)(E); and
								(3)advertise the
				availability of such service and the charges therefor using media of general
				distribution.
								.
					(B)Effective
			 dateThe amendment made by subparagraph (A) shall take effect 15
			 months after the date of enactment of this Act.
					(2)Rural telephone
			 exemption conforming amendmentSection 251(f)(1)(A) of the
			 Communications Act of 1934 (47 U.S.C. 251(f)(1)(A)) is amended by striking
			 section 254 and all that follows and inserting section
			 254.
				(3)Additional
			 conforming amendmentSection 254(h)(1)(B) of such Act (47 U.S.C.
			 254(h)(1)(B)) is amended by striking subsection (c)(3) and
			 inserting subsection (c)(2).
				4.Accountability
			(a)In
			 generalThe Federal
			 Communications Commission (in this Act referred to as the
			 Commission) shall take such steps as are necessary to make the
			 reforms described in this section.
			(b)Federal-State
			 Joint Board on Universal Service Reform
				(1)Economic Analysis
			 RequiredNot later than 180
			 days after the date of enactment of this Act, the Commission shall require that
			 the Federal-State Joint Board on Universal Service (in this Act referred to as
			 the Joint Board) include an economic analysis in all of its
			 decisions and recommendations that explains how such decisions and
			 recommendations comply with the principles in section 254(b) of the
			 Communications Act of 1934, as amended by this Act.
				(2)Divestiture of
			 financial interests before servingNot later than 60 days after
			 the date of enactment of this Act and within 60 days after the appointment of
			 each new member of the Joint Board, the Commission shall review any financial
			 interests of any member of the Joint Board and shall take necessary actions to
			 eliminate any conflicts of interest.
				(c)Universal
			 Service Administrator’s Board of Directors
				(1)New Requirements
			 for ServiceThe Commission shall reconstitute the board of
			 directors of the Commission’s designated administrator of the universal service
			 fund to ensure that all board members have professional training and expertise
			 in public administration and no financial interest or affiliation with any
			 organization or company that may receive universal service support.
				(2)Advisory
			 BoardThe Commission, at its discretion, may establish a
			 non-voting advisory board that includes individuals who do not meet the
			 requirements of paragraph (1).
				(d)Performance
			 Measures
				(1)In
			 generalThe Commission shall
			 design and implement performance measures, which shall include specific goals,
			 outcome measures, and efficiency measures, to determine whether the goals of
			 advancing universal service are being achieved in an economically efficient
			 way.
				(2)PrinciplesIn
			 developing performance measures under
			 paragraph (1), the Commission shall
			 consider independent research on the consequences and effectiveness of
			 universal service programs. The following principles shall govern the
			 development of these performance measures:
					(A)Outcome measures
			 shall reflect both proposed progress and actual benefits to the public produced
			 by universal service support.
					(B)Efficiency
			 measures shall identify the cost per unit of a successful outcome, rather than
			 the cost per unit of output.
					(C)The relevant
			 measure of costs shall include the full economic effect, including any economic
			 inefficiencies, of the universal service program’s expenditures.
					(3)Minimum
			 Requirements for Performance Measures
					(A)High cost areas
			 and low income programIn
			 order to ensure the existence of an affordably priced service option for voice
			 communications service for consumers in high cost areas and consumers in
			 low-income households, the Commission shall monitor availability, price, and
			 subscription rates for such consumers. The Commission shall measure, per
			 million dollars spent, the change in penetration rate or number of subscribers
			 and the availability of voice communications service.
					(B)Schools and
			 LibrariesIn order to ensure
			 that the program carried out under section 254(h)(1)(B) of the Communications
			 Act of 1934 (47 U.S.C. 254(h)(1)(B)) has led to an increase in access to the
			 Internet by schools and libraries and that improved educational outcomes are
			 directly attributable to such increased access, the Commission shall measure,
			 per million dollars spent, the improvement in educational outcomes attributable
			 to increased Internet access.
					(C)Rural
			 HealthIn order to ensure
			 that increased access to advanced services by rural health care providers under
			 section 254(h)(1)(A) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(A))
			 has directly contributed to improved health outcomes and the reduced cost of
			 maintaining a healthy population, the Commission—
						(i)shall ascertain
			 the extent to which universal service support increases the use of various
			 communications services by health care providers serving rural areas, compared
			 to such use in the absence of universal service support; and
						(ii)shall measure,
			 per million dollars spent, whether, and by how much, the increased use of
			 various communications services has improved health outcomes or reduced health
			 care costs.
						(e)Report to
			 CongressThe Commission shall
			 publish annually a report on whether, and to what extent, the goals of
			 advancing universal service are being achieved in an economically efficient
			 way, including an analysis of the performance measures implemented.
			(f)Annual Report
			 RequirementThe Commission
			 shall require each eligible telecommunications provider, school, library, and
			 rural health care provider who received universal service support in the
			 previous fiscal year to file an annual report with the Commission about how
			 such support funds were used during such year.
			(g)AuditsThe Commission shall strengthen the
			 oversight structure of the universal service program and shall provide the
			 Commission’s Inspector General with appropriate resources to conduct regular
			 and thorough audits and investigations.
			(h)PenaltiesThe
			 Commission shall permanently bar anyone who commits fraud related to the
			 universal service program from receiving any future universal service support
			 subsidies. The Commission shall also develop increased penalties for wrongdoing
			 associated with the universal service fund.
			
